0DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 and 09/19/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita et al. (“Takeshita”, US 2018/0203329) in view of Maeda et al. (“Maeda”, US 8,488,018).


Regarding claim 1, Takeshita discloses an image pickup apparatus comprising: 
a rotary ring being provided on an outer periphery of a lens barrel (Takeshita: see fig. 3 and par. [0030], wherein a diaphragm operation ring 24 being provided on an outer peripheral of a lens barrel body 21); 
a holding member being provided on an inner periphery of the rotary ring and holding the rotary ring (Takeshita: see fig. 2 and par. [0029], in which a mount 17 being provided on an inner periphery of the diaphragm operation ring 24 and holding the diaphragm operation ring 24); 
a rotation detecting member detecting a rotational position of the rotary ring when the rotary ring has been rotated (Takeshita: see par. [0038], noted that a sensor 26 is a position sensor detecting a rotational position of the diaphragm operation ring 24); and 
an urging member urging the rotary ring against the holding member in an urging direction perpendicular to a rotational axis of the rotary ring (Takeshita: see fig. 11 and par. [0081], in which a biasing member 62 and a spherical body 60 urging the diaphragm operation ring 24 against the mount 17 in an urging direction perpendicular to a rotational axis of the diaphragm operation ring 24), 
wherein a detecting direction of the rotation detecting member and the urging direction of the urging member are parallel to each other (Takeshita: see pars. [0038], [0081], in which a detecting direction of the sensor 26 and the urging direction of the spherical body 60 are parallel to each other). 
Takeshita does not explicitly disclose that a rotation detecting member detects a rotation direction and a rotation amount.
However, Maeda teaches that a rotation detecting member detects a rotation direction and a rotation amount (Maeda: see col. 6 and lines 51-61, wherein a first Hall element 35a and a second Hall element 35b detects amount of movement in the first direction and amount of movement inf the second direction).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Maeda with the system/method of primary reference to include a sensor to detect direction and amount of movement.
One would have been motivated to obtain direction and amount movement of the component. 

Regarding claim 3, Takeshita in the combination with Maeda discloses the image pickup apparatus according to claim 1, wherein 
a plurality of groove portions is formed at regular intervals in a circumferential direction of the inner periphery of the rotary ring (Takeshita: see fig. 11 and par. [0081], in which a plurality of fitting portions 61 is formed at regular intervals in a circumferential direction of the inner periphery of the diaphragm operation ring 24), and 
the urging member abuts against the groove portions and urges the rotary ring in the urging direction perpendicular to a direction of the rotational axis (Takeshita: a biasing member 62 and a spherical body 60 abuts against the fitting portions 61 and urges the diaphragm operation ring 24 in the urging direction perpendicular to a direction of the rotational axis).

Regarding claim 4, Takeshita in the combination with Maeda discloses the image pickup apparatus according to claim 3, comprising a click mechanism that repeatedly and alternately switches between a state in which the urging member abuts against the groove portions and the urging member does not abut against the groove portions when the rotary ring is rotated (Takeshita: see abstract and par. [0078], wherein a click mechanism that repeatedly and alternately switches between a state in which the spherical body 60 abuts against the fitting portions 61 and the spherical body 60 does not abut against the fitting portions 61 when the diaphragm operation ring 24 is rotated).

Regarding claim 6, Takeshita in the combination with Maeda discloses the image pickup apparatus according to claim 1. wherein 
a groove portion against which the urging member abuts to provide a click feel when the rotary ring is rotated. and a grounded portion that does not provide the click feel are formed on the inner periphery of the rotary ring (Takeshita: see pars. [0078], [0081], wherein the fitting portions 61 against which the spherical body 60 abuts to provide a click feel when the diaphragm operation ring 24 is rotated, and a ground portion that does not provide the click feel are formed on the inner periphery of the diaphragm operation ring 24); and 
the urging member urges the rotary ring in a direction that intersects a direction of the rotational axis (Takeshita: see pars. [0081], noted that the biasing member 62/a second spherical body 60 urges the diaphragm operation ring 24 in a direction that intersects a direction of the rotational axis).

Regarding claim 7, Takeshita in the combination with Maeda discloses an optical device comprising: 
a lens barrel being detachably attachable from an image pickup apparatus (Takeshita: see figs. 1-2 and par. [0027], wherein a lens barrel 12 being detachably attachable from a camera 10); 
a rotary ring being provided on an outer periphery of the lens barrel: a holding member being provided on an inner periphery of the rotary ring and holding the rotary ring: a rotation detecting member detecting a rotation direction and a rotation amount of the rotary ring when the rotary ring has been rotated: and an urging member urging the rotary ring against the holding member in an urging direction perpendicular to a rotational axis of the rotary ring. wherein a detecting direction of the rotation detecting member and the urging direction of the urging member are parallel to each other (see the analysis of claim 1).

Regarding claim 9-10 and 12, claims 9-10 and 12 recites the similar subject matter as previously discussed in claims 3-4 and 6. 

Regarding claim 13, Takeshita in the combination with Maeda discloses an accessory device comprising: 
a lens adapter being detachably attachable from an image pickup apparatus and on which a lens barrel is mountable (Takeshita: see figs. 1-2 and par. [0027], wherein a lens barrel 12 being detachably attachable from a camera 10 and a lens barrel is considered as the lens adapter); 
a rotary ring being provided on an outer periphery of the lens adapter; a holding member being provided on an inner periphery of the rotary ring and holding the rotary ring; a rotation detecting member detecting a rotation direction and a rotation amount of the rotary ring when the rotary ring has been rotated; and an urging member urging the rotary ring against the holding member in an urging direction perpendicular to a rotational axis of the rotary ring. wherein a detecting direction of the rotation detecting member and the urging direction of the urging member are parallel to each other (see the analysis of claim 1, noted that a lens adapter is considered as the lens barrel body 21).

Regarding claims 15-16 and 18, claims 15-16 and 18 recite the similar subject matter as previously discussed in claim 3-4 and 6.

Claims 2, 5, 8, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita et al. (“Takeshita”, US 2018/0203329) in view of Maeda et al. (“Maeda”, US 8,488,018) and further in view of Yuan (US 2020/0275013).

Regarding claim 2, Takeshita in the combination with Maeda discloses the image pickup apparatus according to claim 1,
the urging member urges the rotary ring from inside the lens barrel toward outside the lens barrel (Takeshita: see fig. 11 and par. [0081], wherein a biasing member 62 and a spherical body 60 urges the diaphragm operation ring 24 from inside the lens barrel body 21 toward outside the lens barrel body 21 as the biasing member 62 forces the spherical body 60 from inside the lens barrel body 21 toward outside the lens barrel body 21). 
Takeshita in the combination with Maeda does not disclose that a rotation detecting pattern for the rotation detecting member to detect the rotation direction and the rotation amount of the rotary ring is formed on the inner periphery of the rotary ring.
On the other hand, Yuan teaches that a rotation detecting pattern for the rotation detecting member to detect the rotation direction and the rotation amount of the rotary ring is formed on the inner periphery of the rotary ring (Yuan: see figs. 5-6 and pars. [0127]-[0132], in which grating patterns 501 for the photoelectric sensor 12/13 to detect the rotation direction and the rotation amount of the focusing wheel 1 is formed on the inner periphery of the focusing wheel 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yuan with the system/method of primary reference to include a rotation detecting pattern of the photo sensor to detect the rotation direction and the rotation amount of the rotary ring.  
One would have been motivated to obtain alternative way to detect rotation direction and the rotation amount of the rotary ring. 

Regarding claim 5, Takeshita in the combination with Maeda and Yuan discloses the image pickup apparatus according to claim 1.
Yuan further teaches that the rotation detecting member is a photo sensor comprising a light transmitting unit and a light receiving unit, and the detecting direction of the rotation detecting member is a direction of a light bundle output from the light transmitting unit or a direction of a light bundle falling upon the light receiving unit (Yuan: see figs. 3, 6 and pars. [0116]-[0118], [0127]-[0132], noted that photoelectric sensor 12/13 comprises a light emitting point and a light receiving point, and the detecting direction of the photoelectric sensor 12/13 is a direction of a light bundle output from the light transmitting unit or a direction of a light bundle falling upon the light receiving unit).
The motivation is the same as that of claim 2. 

Regarding claims 8, 11, 14 and 17, claims 8, 11, 14 and 17 recite the similar subject matter as previously discussed in claims 2 and 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697    


/LIN YE/Supervisory Patent Examiner, Art Unit 2697